           Case 1:20-cv-00993-LLS Document 8 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER TERRY,

                             Plaintiff,

                     -against-

CITY OF NEW YORK; CAPT. BERNARD                                    20-CV-0993 (LLS)
MATHIS; JOHN HERNANDEZ, Shield No.
                                                                ORDER OF DISMISSAL
1806; SECURITY CO MARTINEZ; CO
WELLS, Shield No. 13745; CO MASONI,
Shield No. 1134; SECURITY DEPUTY
GALLOWAY; WARDEN SWARUREZ,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, currently detained in the George R. Vierno Center (GRVC) on Rikers Island,

brings this action pro se. By order dated February 13, 2020, Chief Judge McMahon granted

Plaintiff’s application to proceed in forma pauperis (IFP). By order dated March 6, 2020, Chief

Judge McMahon directed Plaintiff to submit an amended complaint within sixty days to address

the deficiencies she identified in Plaintiff’s original complaint. That order further stated that if

Plaintiff failed to comply within the time allowed, and could not show good cause to excuse such

failure, the Court would dismiss the complaint for failure to state a claim on which relief may be

granted.

        On April 7, 2020, the Court received a letter from Plaintiff stating that he did not file this

action, and that another inmate, Alex Williams, filed it in his name and without his permission.

Plaintiff writes:

        I just got a federal lawsuit in the mail that I did not file. This has been happening
        for a while now. It [is] an inmate name[d] Alex Williams 141-18-01632 that is
        filing law suits in everybody[’s] name and he is putting lawsuits in my name
        without permission. I DON’T WANT NOTHING TO DO WITH THIS LAW
        SUIT!
            Case 1:20-cv-00993-LLS Document 8 Filed 06/11/20 Page 2 of 2



(ECF No. 7, at 1) (emphasis in original).

        Plaintiff further states that he now owes $1,050 in filing fees for lawsuits that he did not

file, and he asks the Court to “[p]lease write Alex Williams & tell him to stop.” (Id.)

        Plaintiff currently has three actions pending before three different judges in this court,

and his letter does not specify the case number to which he is referring. 1 The Court is

nonetheless satisfied it is this action that Plaintiff seeks to withdraw. He addressed his letter to

Chief Judge McMahon, and this action is the only one of Plaintiff’s actions over which Chief

Judge McMahon was presiding. Moreover, the Clerk’s Office received Plaintiff’s letter several

weeks after it mailed him a copy of Chief Judge McMahon’s order to amend the complaint in

this action.

        Accordingly, the Court grants Plaintiff’s request to withdraw this action under Rule 41(a)

of the Federal Rules of Civil Procedure.

                                           CONCLUSION

        The complaint is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a).

        The Clerk of Court is directed not to charge Plaintiff the $350.00 filing fee for this action,

and the Warden or Superintendent having custody of Plaintiff is directed to suspend any

previously authorized monetary deduction from Plaintiff’s prison trust account for this lawsuit.

        This order will be mailed in chambers.

SO ORDERED.

 Dated:     June 11, 2020
            New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.


        1
         The case number hand-written on the upper right-hand corner of the letter was likely
placed there by Clerk’s Office staff in the course of processing the submission.
                                                   2
